Exhibit 10.1

 

LOAN AGREEMENT

 

LOAN IN THE AMOUNT OF

 

NOK 150,000,000.-

 

BETWEEN

 

TRICO SHIPPING AS

(AS BORROWER)

 

AND

DEN NORSKE BANK ASA

(AS BANKS)

 

AND

 

DEN NORSKE BANK ASA

(AS AGENT)

 

Wikborg, Rein & Co

Olav Kyrresgt. 11

P.O. Box 1233 Sentrum

5811 Bergen

Norway

Telefax 47 55 21 52 01

Telephone 47 55 21 52 00

 



--------------------------------------------------------------------------------

INDEX

 

CLAUSE NO.   SUBJECT MATTER   PAGE NO.

  1.    PURPOSE

   5

1.01. Purpose

   5

1.02. Nature of the Banks’ obligations

   5

  2.    DEFINITIONS

   6

  3.    REPRESENTATIONS AND WARRANTIES

   10

3.01. Representation and warranties

   10

3.02. Corporate

   11

3.03. Powers and authority

   11

3.04. Authorisations

   11

3.05. No default—litigations

   11

3.06. Chaser

   11

3.07. River

   12

  4.    CONDITIONS PRECEDENT

   12

4.01. Documentary conditions precedent

   12

  5.    DRAWDOWN

   12

5.01. Drawdown Notice

   12

5.02. Representation and warranty

   12

5.03. Commitment Period

   13

5.04. Disbursement through the Agent

   13

  6.    INTEREST

   13

6.01. Interest periods

   13

6.02. Interest payments

   13

6.03. Default interest

   13

6.04. Interest Periods in connection with instalments

   13

6.05. Six-monthly payments

   14

6.06. Absence of selection

   14

6.07. Calculation

   14

  7.    REPAYMENT

   14

7.01. Repayment of the Loan

   14

7.02. Non Banking Day

   14

7.03. Repayment due to change in shareholding in the Parent

   14

  8.    PREPAYMENT

   15

8.01. Prepayments

   15

8.02. Inverse order

   15

8.03. No redraw

   15

  9.    PAYMENTS

   15

9.01. Payments in full

   15

9.02. Place/account

   15

9.03. Grossing-up

   15

9.04. Banks right to set-off

   16

10.    SECURITY

   16

10.01. Security

   16



--------------------------------------------------------------------------------

10.02. Security for interest and/or currency management products

   16

11.    CHANGES IN CIRCUMSTANCES

   16

11.01. Illegality

   16

11.02. Increased costs

   17

11.03. Non-availability

   17

11.04. Market disruption

   17

11.05. Force majeure

   17

12.    COVENANTS

   18

12.01. Duration

   18

12.02. Notification of default

   18

12.03. Authorisation

   18

12.04. Financial information

   18

12.05. Insurances

   18

12.06. Class

   19

12.07. Market Value

   20

12.08. Sale

   20

12.09. Management

   20

12.10. Flag

   20

12.11. ISM Code

   20

12.12. Loans

   21

12.13. Dividend

   21

12.14. Sale of shares

   21

12.15. Negative pledge

   21

12.16. Intercompany chartering

   22

12.17. Compliance Certificate

   22

12.18. Notification – employment of the Vessel

   22

12.19. Security in the Vessel's earnings

   22

13.    EVENTS OF DEFAULT

   22

13.01. Events of Default

   22

13.02. Non-payment

   22

13.03. Misrepresentation

   22

13.04. Breach of obligations

   23

13.05. Cross-default

   23

13.06. Material adverse change

   23

13.07. Admittance of non-payment

   23

13.08. Insolvency

   23

13.09. Events in Security Documents

   23

13.10. Total loss

   23

13.11. Liens

   23

13.12. Market value ratio

   24

13.13. Parent/Trico declaration

   24

13.14. The Borrower's Value Adjusted Equity/Value Adjusted Assets

   24

13.15. The Borrower's Working Capital

   24

13.16. The Borrower's Free Liquidity

   24

13.17. The Borrower's Funded Debt/ EBITDA

   24

13.18. Permits

   24

13.19. Mergers—demergers

   24

13.20. Non repayment pursuant to Clause 7.03

   25



--------------------------------------------------------------------------------

13.21. Accelerations

   25

14.    INDEMNITIES

   25

14.01. Indemnities

   25

15.    THE AGENT AND THE BANKS

   26

15.01. Appointment and duties of the Agent

   26

15.02. Banks' directions

   26

15.03. Responsibility

   26

15.04. Approval and appraisal

   26

15.05. Information

   26

15.06. Default

   27

15.07. Reimbursement

   27

15.08. Exoneration

   27

15.09. Agent relationship

   27

15.10. Set-off

   27

15.11. Resignation

   28

16.    REDISTRIBUTION OF PAYMENTS

   28

16.01. Redistribution of payments

   28

17.    FEES AND EXPENSES

   28

17.01. Flat fee

   28

17.02. Agent fee

   28

17.03. Costs and expenses

   28

18.    AMENDMENTS AND WAIVERS

   29

18.01. The Banks

   29

18.02. Waivers

   29

19.    MISCELLANEOUS

   29

19.01. Partial illegality

   29

19.02. Security Documents

   29

19.03. Inconsistency

   29

20.    ASSIGNMENTS

   29

20.01. Banks' assignment

   29

20.02. Borrower's assignment

   29

21.    LAW AND JURISDICTION

   30

21.01. Law

   30

21.02. Jurisdiction

   30

22.    NOTICES

   30

22.01. Notices

   30

 

SCHEDULES

1   FORM OF DRAWDOWN NOTICE

2   FORM OF RENEWAL NOTICE

3   CONDITION PRECEDENT DOCUMENTS

4   LIST OF BANKS AND COMMITMENTS

5   FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

This   Loan Agreement is made the 26 June 2003.

 

BETWEEN

 

1)   TRICO SHIPPING AS

(organisation no 976 854 020)

P.O. Box 85

6099 Fosnavåg

Telephone No. +47 70 08 99 11

Telefax No. +47 70 08 93 27

(hereinafter called the “Borrower”)

 

2)   THE BANKS AND FINANCIAL INSTITUTIONS

which names and addresses are listed in Schedule 4 hereto,

 

and

 

3)   DEN NORSKE BANK ASA

P.O. Box 7100

5020 Bergen

Norway

Telephone No. +4755 21 10 00

Telefax No. +4755 21 19 24

(as “Agent”)

 

1.    PURPOSE

 

1.01.    Purpose

 

This Agreement sets out the terms and conditions upon and subject to which each
Bank will make available to the Borrower a secured loan facility up to the
aggregate maximum principal amount, not exceeding its commitment as specified in
Schedule 4 hereto for the purpose of assisting the Borrower in (i) refinancing
the Vessels and (ii) general corporate purposes.

 

1.02.    Nature of the Banks’ obligations

 

The obligations of each Bank under this Agreement are several. Failure of a Bank
to carry out its obligations hereunder shall not relieve any other Bank, the
Agent or the Borrower or any of its respective obligations hereunder. No Bank
shall be responsible for the obligations of any other Bank or the Agent
hereunder.



--------------------------------------------------------------------------------

NOW IT IS HEREBY AGREED AS FOLLOWS:

 

2.    DEFINITIONS

 

In this Agreement, including the Recitals the following words and expressions
shall have the meaning set opposite them below:

 

“Agreement”

this agreement entered into between the Borrower, the Banks and the Agent in
respect of the Loan.

 

“Assignments of Insurances”

assignment to be executed by the Borrower in favour of the Agent on behalf of
the Banks whereby all benefits from the Vessels insurances are assigned to the
Agent on behalf of the Banks, in the terms and form as the Agent on behalf of
the Banks may require.

 

“Bank”

pursuant to the definitions of Banks below, each of the banks and financial
institutions whose names and addresses appear in Schedule 4 hereto.

 

“Banking Day”

a day upon which banks are open for the transaction of business of the nature
required by this Agreement.

 

“Banks”

the Banks and financial institutions whose names and addresses appear in
Schedule 4 (including any other branch through which any such bank or financial
institution may be acting from time to time) or their successors and any other
bank or financial institution to which any one of them may assign some or all of
its rights or obligations under this Agreement pursuant to Clause 20.01.

 

“Chaser”

the M/V “Northern Chaser” of 2,783 dwt built 1991 registered in the Borrower’s
name in the British ship registry with call signal MFFN 6.

 

“Chaser Deed of Covenants”

a deed of covenants collateral to the Chaser Mortgage, entered or to be entered
into between the Borrower the Agent on behalf of the Banks, in such form and
substance as the Agent on behalf of the Banks may require.

 

“Chaser Mortgage”

a first priority mortgage to be executed by the Borrower on the Chaser in the
amount of NOK 180,000,000.- in favour of the Agent on behalf of the Banks, in
such form and substance as the Agent on behalf of the Banks may require.

 

“Commitment”

the amount set opposite each of the Banks in Schedule 4 hereto.



--------------------------------------------------------------------------------

“Co-ordination Agreement”

an agreement entered into or to be entered into between the Borrower, the Banks
and the Syndicate regulating the rights and priorities in respect of the
Factoring Agreement and the Existing Factoring Agreement.

 

“Commitment Period”

the period commencing at (            ) and expiring the 30 June 2003, or such
later date as all the Banks in their sole discretion may agree.

 

“Contribution”

means as to each of the Banks, the principal sum (not exceeding the amounts
specified against the name of such Bank in Schedule 4) which such Bank is
obliged to contribute to the Loan or (as the context requires) the portion of
such principal sum advanced by the relevant Bank and outstanding at any relevant
time.

 

“Declaration of Pledge”

a statement to be executed by the Borrower in favour of the Agent on behalf of
the Banks in respect of the River Mortgage and the Factoring Agreement, in the
terms and form as the Agent on behalf of the Banks may require.

 

“Drawdown Date”

the date on which the Loan is advanced to the Borrower in accordance with Clause
5 of this Agreement.

 

“Drawdown Notice”

a notice in the terms and form as set out in Schedule 1 hereto.

 

“EBITDA”

Operating income plus depreciation and amortisation determined in accordance
with NORGAAP.

 

“Event of Default”

any of the events or circumstances described in Clause 13.

 

“Existing Factoring Agreement”

the factoring agreement registered 29 April 2002 between the Borrower and Den
norske Bank ASA as agent for the Syndicate.

 

“Facility”

the revolving credit facility in the equivalent amount of NOK 800,000,000.-,
granted by the Syndicate pursuant to the loan agreement dated 24 April 2002.

 

“Factoring Agreement”

an agreement by which the Borrower pledges to the Agent on behalf of the Banks
as security for the Loan, all claims arising from the



--------------------------------------------------------------------------------

Borrower’s business operation, in the terms and form as the Banks may require.

 

“Free Liquidity”

the sum of available cash, cash equivalents (pledged cash reserves not to be
included) and undrawn freely available portion of the Facility.

 

“Funded Debt”

the aggregate of (i) the total indebtedness for borrowed money including the
outstanding principal amount of any bond, note, debenture, loan stock or other
similar instrument issued and (ii) all capitalized lease obligations in
accordance with Norwegian Gaap.

 

“Interest Payment Date”

the last Banking Day of each Interest Period.

 

“Interest Period”

each successive period of (i) one (1) (limited to three times a year without
consent from the Banks, such consent not to be unreasonable withheld), three (3)
or six (6) months, or (ii) such other period as may be requested by the Borrower
and agreed by the Banks (subject to availability of such funds to the Banks),
provided that if an Interest Period would end on a day which is not a Banking
Day, it shall end on the following Banking Day, unless such day falls in the
next calendar month, in which case the Interest Period shall end on the
preceding Banking Day.

 

“Loan”

an amount not exceeding NOK 150,000,000.- to be lent by the Banks to the
Borrower or the balance thereof outstanding at any relevant time hereunder.

 

“Loan Period”

the period commencing on the Drawdown Date and ending on the day the Loan and
all amounts outstanding under this Agreement and the Security Documents have
been repaid in full to the Banks.

 

“Manager”

Trico Supply ASA, (organisation no 976 853 938), P.O. Box 85, 6099 Fosnavåg or
Trico

 

“Management Agreements”

management agreement between the Manager and the Borrower dated 5 June 2001.

 

“Margin”

one per cent (1,00%) per annum.

 

“Market Value”

the fair market value of the Vessels determined by calculating the arithmetic
mean of two independent valuations of the Vessels obtained from two independent
and well reputed sale and purchase shipbrokers appointed by the Agent at the
Borrower’s cost. Such valuations to be made with or without physical inspection
of the



--------------------------------------------------------------------------------

Vessel (as the Agent may require), on the basis of a sale for prompt delivery
for cash at arm’s length on normal commercial terms as between a willing buyer
and seller.

 

“Mortgages”

the Chaser Mortgage and the River Mortgage.

 

“NIBOR”

for each Interest Period the rate determined by the Banks two (2) Banking Days
before the beginning of that Interest Period being the annual rate of interest
for NOK offered to the Banks through the Interbank Swap Market as appearing on
the Reuter Screen Page NIBR at 12 noon Norwegian time, for a period equal to
that Interest Period and in an amount equal to the outstanding amount of the
Loan at the beginning of that Interest Period.

 

“NOK”

the legal currency at any relevant time hereunder of the Kingdom of Norway.

 

“Parent”

Trico Supply ASA (organisation no 976 853 938), P.O. Box 85, 6099 Fosnavåg.

 

“Parent and Trico Declaration”

a declaration executed by the Parent and Trico in favour of the Agent on behalf
of the Banks whereby the Parent and Trico undertakes that (i) all loans
(included but not limited to the Parent Loan) granted or to be granted by the
Parent and/or Trico or associated companies to the Borrower shall, after an
Event of Default has occurred, in all respect be subordinated to the Loan until
such default is cured or remedied, (ii) the Parent will not merge or consolidate
with any other entity without the prior written consent of the Banks (iii) the
Parent will not pay any dividends or other payments to its shareholders if the
Parent is in breach of any covenants (iv) maintain the Borrower as a wholly
owned subsidiary and (v) the Parent will not receive any dividends or
distributions from the Borrower.

 

“Parent Loan”

a loan granted by the Parent to the Borrower pursuant to an amendment dated 18
July 2001 under which the outstanding amount at the date hereof is NOK
212,159,147.-.

 

“Renewal Notice”

a notice in the terms and form as set out in Schedule 2 hereto.

 

“Repayment Date”

any date on which an instalment is payable pursuant to Clause 7 of this
Agreement.

 

“River”

the M/V “Northern River” of 4,400 dwt built 1998 registered in the Borrower’s
name in the Norwegian International Ship Register with call signalLJBY 3.



--------------------------------------------------------------------------------

“River Mortgage”

a first priority mortgage to be executed by the Borrower on the River in the
amount of NOK 180,000,000.-in favour of the Agent on behalf of the Banks, in
such form and substance as the Agent on behalf of the Banks may require.

 

“Security Documents”

the documents specified in clause 10.01 and the documents at any time executed
as security for the Loan.

 

“Total Loss”

(i)       actual or constructive or compromised or arranged total loss of any of
the Vessels; or

 

  (ii)   requisition for title or other compulsory acquisition of any of the
Vessels (otherwise than by requisition for hire); or

 

  (iii)   capture, arrest or confiscation of any of the Vessels by any
government unless such Vessel is released and restored to the Borrower from such
capture, arrest or confiscation within one (1) month after the occurrence
thereof.

 

“Trico”

Trico Marine Services Inc.

 

“USD, $ and Dollars”

the legal currency at any relevant time hereunder of the United States of
America.

 

“Value Adjusted Equity”

Value Adjusted Total Assets less total liabilities outstanding. Newbuilding
contracts and liabilities and financial leases and bareboat arrangements are to
be included in the calculation.

 

“Value Adjusted Total Assets”

the market value of all assets owned or leased. Vessels to be valuated pursuant
to the principles described under the Market Value.

 

“Vessels”

Chaser and River.

 

“Working Capital”

at the date of calculation the current assets less current liabilities on the
basis of Norwegian GAAP. Next year’s instalment on long term debt is not to be
included in current liabilities.

 

3.    REPRESENTATIONS AND WARRANTIES

 

3.01.    Representation and warranties

 

The Borrower makes the representations and warranties set out in this Clause 3
to the Agent and each Bank.



--------------------------------------------------------------------------------

3.02.    Corporate

 

The Borrower is a duly constituted and properly incorporated company with
limited liability under Norwegian law, and with a share capital of NOK
244,949,185.- and is wholly owned by the Parent.

 

3.03.    Powers and authority

 

All corporate actions required on the part of the Borrower and its respective
directors and officers have been taken in order to authorise this Agreement and
the Security Documents and the execution and performance thereof in accordance
with the laws of Norway and with its own constitution, and this Agreement and
the Security Documents have been validly executed, and are binding upon the
Borrower and enforceable against it in accordance with its terms.

 

3.04.    Authorisations

 

All approvals required from any government, tax, monetary or other authority to
enable the Borrower to make this Agreement and to borrow and repay the Loan and
to pay interest thereon without deduction or withholding of any taxes or other
money have been obtained and are in full force and effect.

 

3.05.    No default—litigations

 

The making, execution and delivery of this Agreement and the Security Documents
and the performance thereunder will not infringe any other agreement to which
the Borrower is a party nor is it a subject of any actual, pending or threatened
legal proceedings either of which has or may have a material adverse effect on
its financial condition.

 

3.06.    Chaser

 

Chaser will, upon the Drawdown Date, be:

 

(i)   in the absolute and (save as the Chaser Mortgage) unencumbered ownership
of the Borrower.

 

(ii)   registered in the name of the Borrower in the British Ship Register.

 

(iii)   operationally seaworthy and in every way fit for service and classed
with the highest class of Det Norske Veritas or equivalent classification
society acceptable to the Banks.

 

(iv)   free of all requirements and overdue recommendations of said
classification society.

 

(v)   insured in accordance with the provisions of Clause 12.05 of this
Agreement.



--------------------------------------------------------------------------------

3.07.    River

 

River will, upon the Drawdown Date, be:

 

(i)   in the absolute and (save as the River Mortgage) unencumbered ownership of
the Borrower.

 

(ii)   registered in the name of the Borrower in the Norwegian International
Ship Register.

 

(iii)   operationally seaworthy and in every way fit for service and classed
with the highest class of Det Norske Veritas or equivalent classification
society acceptable to the Banks.

 

(iv)   free of all requirements and overdue recommendations of said
classification society.

 

(v)   insured in accordance with the provisions of Clause 12.05 of this
Agreement.

 

4.    CONDITIONS PRECEDENT

 

4.01.    Documentary conditions precedent

 

The several obligation of each Bank to make their respective Contribution of the
Loan available hereunder shall be subject to the condition that the Agent on
behalf of the Banks has received the documents and evidence set out in Schedule
3 in a form satisfactory to the Agent and its legal advisors.

 

5.    DRAWDOWN

 

5.01.    Drawdown Notice

 

Subject to Clause 4 above and that no Event of Default has occurred, the
Borrower will draw down the Loan in one amount being within the Commitment
Period by serving to the Agent on behalf of the Banks the Drawdown Notice at
10.00 a.m. (Norwegian time) not less than three (3) Banking Days prior to the
Drawdown Date which, once received by the Agent, shall be irrevocable.

 

5.02.    Representation and warranty

 

The Drawdown Notice shall constitute a representation and warranty to the effect
that, on the date of that notice, the representations and warranties in Clause 3
remain true and correct, that the conditions specified in Clause 4 have been
fully performed and that no Event of Default has occurred.



--------------------------------------------------------------------------------

5.03.    Commitment Period

 

To the extent the Loan has not been drawn within the Commitment Period, the
Banks commitment to advance the Loan shall terminate and the Loan shall not be
available for drawing.

 

5.04.    Disbursement through the Agent

 

Forthwith upon receipt by the Agent of a duly completed Drawdown Notice in
respect of the Loan, the Agent shall give notice thereof to each Bank, and each
Bank hereby undertakes, subject to the terms of this Agreement to make available
through the Agent to the Borrower on the date specified in such notice their
respective Contributions.

 

The Contribution shall be made available to the Borrower through the Agent in
funds which are for same day settlement.

 

6.    INTEREST

 

6.01.    Interest periods

 

The Borrower may, by serving the Renewal Notice hereto to the Agent on behalf of
the Banks not later than 10 a.m. (Norwegian time) four (4) Banking Days before
the beginning of each Interest Period, specify the duration of the commencing
Interest Period (not being the first Interest Period, which is being selected in
the Drawdown Notice).

 

6.02.    Interest payments

 

On each Interest Payment Date the Borrower shall pay to the Agent on behalf of
the Banks interest for the Advance for that Interest Period at the rate
determined by the Agent after consultation with the Banks as being the aggregate
of (i) the Margin and (ii) Nibor for such Interest Period.

 

6.03.    Default interest

 

In the event of the Borrower not making payment on the due date of any sums due
under this Agreement, the Borrower shall pay interest on such sums from the due
date of such default up to the date of actual payment at a rate to be determined
by the Banks to be the aggregate of two (2) percent per annum and the Margin
above the documented costs to the Banks in financing such sums for such periods
as the Banks shall determine. Such interest to be payable promptly on demand.

 

6.04.    Interest Periods in connection with instalments

 

The Borrower shall for an amount equivalent to a relevant forthcoming instalment
pursuant to Clause 7 of this Agreement, select an Interest Period which expires
on the relevant



--------------------------------------------------------------------------------

Repayment Date, for such amount and for this purpose alone the Borrower shall be
entitled to select Interest Periods of different lengths in relation to the
Loan.

 

6.05.    Six-monthly payments

 

If the Borrower selects an Interest Period of more than six (6) months (after
approval of the Banks), interest accruing during such period, shall be paid
every six months in arrears and at the Interest Payment Date.

 

6.06.    Absence of selection

 

If the Borrower fails to specify the duration of an Interest Period in
accordance with the provisions of Clause 6.01, the Interest Period shall have a
duration of six (6) months.

 

6.07.    Calculation

 

All interest shall be calculated on the actual number of days elapsed and on the
basis of a 360-day year.

 

7.    REPAYMENT

 

7.01.    Repayment of the Loan

 

Without prejudice to the Banks’ rights pursuant to Clause 13 of this Agreement,
the Loan shall be repaid as follows:

 

Instalment

--------------------------------------------------------------------------------

  

Repayment Dates

--------------------------------------------------------------------------------

   Amount in
NOK


--------------------------------------------------------------------------------

   Balance in
NOK


--------------------------------------------------------------------------------

1

   30 June 2004    7,500,000.-    142,500,000.-

2

   31 December 2004    7,500,000.-    135,000,000.-

3

   30 June 2005    7,500,000.-    127,500,000.-

4

   31 December 2005    7,500,000.-    120,000,000.-

5

   30 June 2006    7,500,000.-    112,500,000.-

6 (Balloon)

   30 June 2006    112,500,000.-    0.-

 

7.02.    Non Banking Day

 

If payment of an instalment pursuant to Clause 7.01 is going to be made on a day
which is not at Banking Day, payment of such instalment shall be made on the
following Banking Day, unless such day falls in the next calendar month in which
case the payment of such instalment shall be made on the preceding Banking Day.

 

7.03.    Repayment due to change in shareholding in the Parent

 

The Banks shall have the right to demand the Loan to be repaid in full in one
(1) amount if any shareholder in the Parent other than Trico, including
subsidiaries owns and/or controls fifty per cent (50 %) or more of the voting
shares in the



--------------------------------------------------------------------------------

Parent. Repayment to be made at the latest six (6) months after such demand has
been made by the Banks.

 

8.    PREPAYMENT

 

8.01.    Prepayments

 

The Borrower shall be entitled to prepay the Loan without penalty in whole or in
part on the last day of any Interest Period, by giving the Agent on behalf of
the Banks (unless otherwise approved by the Banks) not less than four (4)
Banking Days irrevocable notice prior to the end of the relevant Interest
Period, provided that any amount prepaid being NOK 7,500,000.- or a multiple
thereof.

 

8.02.    Inverse order

 

Any amount prepaid pursuant to Clause 8.01 shall be applied as payment of the
instalment(s) in inverse order of maturity.

 

8.03.    No redraw

 

Any amount prepaid pursuant to Clause 8.01 may not be drawn again.

 

9.    PAYMENTS

 

9.01.    Payments in full

 

All payments to be made by the Borrower under this Agreement or the Security
Documents shall be made to the Agent on behalf of the Banks in full, without any
set-off or counterclaim whatsoever and, subject as provided in Clause 9.03, free
and clear of any deductions or withholdings.

 

9.02.    Place/account

 

Payment shall be made to such account and bank as the Agent on behalf of the
Banks may from time to time advise to the Borrower.

 

9.03.    Grossing-up

 

If the Borrower at any time are required by law, regulation or regulatory
requirement to deduct or withhold any taxes or other amounts from any payments
under this Agreement to any of the Banks and/or the Security Documents, then the
gross amount payable by the Borrower shall be increased by such amount as will
after such deductions or withholdings be equal to the actual amount which would
have been received if no such deductions or withholdings were required, and the
Borrower shall indemnify the Banks against any losses or



--------------------------------------------------------------------------------

costs incurred by the Banks by reason of any failure by the Borrower to
compensate for any such deduction or withholding.

 

9.04.    Banks right to set-off

 

Following the occurrence of an Event of Default, the Agent (acting on its own
behalf and on behalf of the Banks) and each of the Banks individually (acting on
its own behalf and on behalf of the Agent and the other Banks) shall to the
extent permitted by relevant law, have a separate right of set-off in respect of
any credit balance, in any currency, on any account the Borrower might have with
the Agent and each of the Banks individually (branches included) against any sum
due to the Agent and the Banks hereunder.

 

10.    SECURITY

 

10.01.    Security

 

The Loan together with all unpaid interest, default interest, commissions,
charges, expenses and any derived liability whatsoever of the Borrower towards
the Banks in connection therewith shall be secured by:

 

(i)   the Mortgages, and

 

(ii)   the Chaser Deed of Covenants, and

 

(iii)   the Assignments of Insurances, and

 

(iv)   the Factoring Agreement, and

 

(v)   the Declaration of Pledge, and

 

(vi)   the Co-ordination Agreement.

 

10.02.    Security for interest and/or currency management products

 

The Security Documents shall also secure the Borrower’s liabilities and
obligations in respect of any interest products related to the Loan the Borrower
may enter into with the Agent provided however that the security for such
liabilities and obligations in all respect shall be subordinated to the security
for the Loan.

 

11.    CHANGES IN CIRCUMSTANCES

 

11.01.    Illegality

 

If it becomes illegal under any law applying to the Banks or any of them to make
or maintain the Loan, then the Banks’ commitment to make available their
Contribution will end, and if any amount has been advanced, the Borrower shall
repay the Loan (or the amount outstanding) on the last day of the then current
Interest Period. Under such circumstances the



--------------------------------------------------------------------------------

Agent in co-operation with the relevant Bank or Banks shall endeavour to fund
the Loan from other legal sources.

 

11.02.    Increased costs

 

If, as a result of any change in any applicable law or of any directive of any
central bank or monetary authority (whether or not having the force of law), the
cost to any of the Banks of making or maintaining the Loan is increased, then
the Borrower shall pay to the Agent on behalf of such Bank and/or Banks on
receipt of their written notice specifying the change and the increased cost
incurred by the Bank and/or Banks the amount of any Contribution the Loan and
the amount such increased cost. In such event, the Borrower may repay such
Bank’s and/or Banks’ Contribution (or any amount outstanding) on the last day of
the then current Interest Period by paying such Bank’s and/or Banks’
Contribution and the amount of any increased costs and all interest accrued to
that day.

 

11.03.    Non-availability

 

If NOK will not be available to the Banks in the Interbank Swap Market for a
relevant Interest Period, then the Banks and the Borrower shall agree on an
alternative interest rate and an alternative Interest Period to be substituted
for those which would otherwise have applied under this Agreement, and any such
interest rate or Interest Period agreed within thirty (30) days from the end of
the last preceding Interest Period or Drawdown Date (as applicable) shall be
retroactive to such end of the last preceding Interest Period or Drawdown Date.
If no agreement is reached within thirty (30) days then the Borrower will repay
the Loan on the thirtieth day together with such amount as shall be certified by
the Banks as being the cost to the Banks’ of funding the Loan during those
thirty (30) days plus the Margin.

 

11.04.    Market disruption

 

If the Banks by reason of circumstances affecting the Interbank Swap Market is
unable to obtain NOK in the Interbank Swap Market and accordingly is not able to
continue the Loan, the Agent on behalf of the Banks shall give notice of such
determination to the Borrower, requiring the Borrower to repay to the Agent on
behalf of the Banks the Loan on the last day of the then current Interest Period
and all sums due by the Borrower to the Agent on behalf of the Banks pursuant to
this Agreement and the Security Documents.

 

11.05.    Force majeure

 

The Banks shall not be liable for any failure to perform the whole or any part
of this Agreement resulting directly or indirectly from action or inaction or
purported action of any government or governmental or local authority, or any
strike, lockout, boycott and blockade effected by, or upon the Banks or its
employees.



--------------------------------------------------------------------------------

12.    COVENANTS

 

12.01.    Duration

 

The Borrower agrees that the covenants in this Clause 12 remains in full force
and effect until the full and final payment of all indebtedness owing under or
secured by this Agreement and the Security Documents.

 

12.02.    Notification of default

 

The Borrower will give prompt written notice to the Agent on behalf of the Banks
of the following:

 

(i)   any Events of Default or any event which with the lapse of time will
constitute an Event of Default under the terms of this Agreement and the
Security Documents forthwith upon becoming aware thereof.

 

(ii)   any occurrence of which it becomes aware which might adversely affect its
ability to perform its obligations under this Agreement and the Security
Documents.

 

12.03.    Authorisation

 

The Borrower will maintain in full force and effect all government, tax,
monetary and other approvals required to enable each of the Borrower to maintain
its corporate status, to continue to carry on its business and affairs and to
repay the Loan and to pay interest thereon without deductions or withholdings of
any taxes or other moneys.

 

12.04.    Financial information

 

The Borrower will furnish the Agent on behalf of the Banks with the following:

 

(i)   within 120 days after the close of each financial year, two copies
confirmed by its auditor (who shall be a government approved auditor
(“Statsautorisert Revisor”)) of the audited balance sheets of the Borrower as of
the close of each financial year and audited statement(s) of profit and loss and
surplus of the Borrower.

 

(ii)   yearly cash flow projections specifying major assumptions for the
Borrower.

 

(iii)   periodical (at least semi-annual) unaudited profit- and loss account
within 60 days after expiry of each relevant period.

 

(iv)   such financial and other information concerning the Borrower and its
affairs and operations as the Banks may from time to time reasonably require.

 

12.05.    Insurances

 

The Borrower will,



--------------------------------------------------------------------------------

a)   if not otherwise agreed with the Banks, insure and keep the Vessels
satisfactorily insured in the reasonable opinion of the Banks at the Borrower’s
expense against

 

  (i)   Hull & Machinery Hull Interest and other usual marine risks

 

  (ii)   war risks

 

  (iii)   full protection and indemnity risks, and

 

  (iv)   such other interest and perils as the Banks shall reasonably require,
and which have become customary and generally applicable in respect of supply
vessels.

 

the insurance specified in (i) and (ii) above shall in aggregate be for at least
one hundred and twenty (120) percent of the Loan, provided however that the
Vessels shall be insured for the market value and that the Hull & Machinery
insurance of the Vessels shall be at least equal to the Loan.

 

b)   not employ any of the Vessels or cause any of the Vessels to be employed
otherwise than in conformity with the terms of the instruments of insurance
aforesaid (including any warranties expressed or implied therein) without first
obtaining the consent to such employment of the insurers and complying with such
requirements as to extra premium or otherwise as the insurers may prescribe.

 

c)   if the Vessels or any of them are being insured for all or any of the
insurances specified in Clause 12.05 a) otherwise than in conformity with the
Norwegian Marine Insurance Plan of 1996, enter into an assignment with the
Banks, by which all the insurance proceeds in respect of the Vessels are
assigned to the Banks, and to advise the Banks in writing about the intention to
enter into such insurance agreement thirty (30) Banking Days before the expiry
of the current insurance arrangement.

 

d)   if any of the insurances referred to in a) above form part of a fleet
cover, procure that the insurers shall undertake to the Agent that they shall
neither set off against any claims in respect of the Vessels any premiums due in
respect of other Vessels under such fleet cover or any premium due for other
insurances, nor cancel the insurance for reason of non-payment of premiums for
other Vessels under such fleet cover or of premiums for such other insurances,
and shall undertake to issue a separate policy in respect of the Vessels if and
when so requested by the Agent.

 

12.06.    Class

 

a)   The Borrower will maintain each of the Vessels classed as described in
Clause 3.06 (iii) and Clause 3.07 (iii).

 

b)   The Borrower will not change classification society of any of the Vessels
without the prior written consent of the Agent on behalf of the Banks.



--------------------------------------------------------------------------------

12.07.    Market Value

 

a)   The Market Value of the Vessels shall be determined once a year or upon the
reasonable request of the Banks maximum twice a year at the expense of the
Borrower. In addition the Banks shall at any time during the Loan Period have
the right, for their own account, to require separate valuation from recognised
shipbrokers.

 

b)   If the aggregate Market Value of the Vessels is less than 135 per cent of
the Loan in throughout the Loan Period, either make a prepayment of the Loan, or
provide the Agent on behalf of the Banks with such additional security, in a
form and substance satisfactory to the Banks, required to restore the aforesaid
ratio.

 

12.08.    Sale

 

a)   If one of the Vessels is sold or declared a Total Loss or in the process of
being sold the Borrower will immediately inform the Agent about such sale. The
Borrower will if requested by the Agent on behalf of the Banks present fresh
valuations pursuant to Clause 12.07 of the Vessels. The Borrower will prepay the
Loan in connection with such sale with a percentage equal to the Market Value of
the Vessel being sold divided with the Market Value for the Vessels, provided
however that if the Borrower’s financial covenants are not met after such
deduction the Borrower will further prepay the Loan in order to comply with all
financial covenants.

 

b)   If one of the Vessels is sold pursuant to Clause 12.08 above, the Borrower
will not sell the remaining Vessel without the prior written consent of the
Banks.

 

12.09.    Management

 

The Borrower will not make any changes in the Management Agreement or enter into
any other agreements concerning management and/or operation of any of the
Vessels with companies outside “Trico-group” without the prior written consent
of the Banks.

 

12.10.    Flag

 

The Borrower will not change flag or ship registry of any of the Vessels or
allow any of the Vessels to be dually registered without the prior written
consent of the Banks.

 

12.11.    ISM Code

 

a)   The Borrower will comply, and/or procure that the Manager (or any manager)
of the Vessels will comply, with the International Safety Management Code for
the Safe Operation of Ships and for Pollution Prevention adopted by the
International Maritime Organisation (as the same may be amended from time to
time “the ISM Code”) or any replacement of the ISM Code and, without prejudice
to the generality of the foregoing, at all times -



--------------------------------------------------------------------------------

  (i)   hold, or procure that the Manager (or any manager) of the Vessels holds,
a valid Document of Compliance duly issued to the Borrower or any manager (as
the case may be) pursuant to the ISM Code;

 

  (ii)   provide the Agent on behalf of the Banks with copies of any such
Document of Compliance and Safety Management Certificate as soon as the same are
issued;

 

  (iii)   keep, or procure that there is kept, on board the Vessels a copy of
any such Document of Compliance and the original of any such Safety Management
Certificate; and

 

  (iv)   inform the Agent on behalf of the Banks immediately should the Document
of compliance and/or Safety Management Certificate be cancelled, rescinded,
suspended or amended in any material way.

 

b)   comply with the requirements of the IMO International Safety Management
Code and to hold a valid Document of Compliance and ensure that the Vessels are
in possession of a valid Safety Management Certificate.

 

12.12.    Loans

 

a)   Not obtain any loans from other than Trico and/or direct or indirect
subsidiaries of Trico.

 

b)   Not make any payments on loans (hereunder but not limited to the Parent
Loan) granted by companies in the same company-group as the Borrower after an
Event of Default has occurred.

 

12.13.    Dividend

 

The Borrower will not after an Event of Default has occurred pay any dividends
or make any distributions to its shareholders / other without the prior written
consent of the Banks and not make any such payment if such payment may result in
an Event of Default.

 

12.14.    Sale of shares

 

The Borrower will not consent to any transfer of shares without the prior
written consent of the Banks.

 

12.15.    Negative pledge

 

The Borrower will not further mortgage the Vessel (save as the Mortgage) and/or
the Vessel’s earnings, without the prior written consent of the Banks.



--------------------------------------------------------------------------------

12.16.    Intercompany chartering

 

Procure that all agreements regarding sale of vessels and/or charter
arrangements to Trico including subsidiaries will be made on market terms.

 

12.17.    Compliance Certificate

 

The Borrower will send to the Agent the Compliance Certificate (in form of
Schedule 5 hereto) duly completed with necessary information quarterly within
the end of January, April, July and October each year.

 

12.18.    Notification – employment of the Vessel

 

The Borrower will notify the Agent on behalf of the Banks if any of the Vessels
is fixed on contracts/charterparties with a duration of six (6) months or more.

 

12.19.    Security in the Vessel’s earnings

 

If any of the Vessels is employed on a contract or under a charterparty
exceeding 6 months, the Borrower will at any time in the Loan Period if so
requested by the Agent on behalf of the Banks enter into an assignment or pledge
whereby all money payable under such charterparty/contracts assigned or pledged
to the Agent on behalf of the Banks.

 

13.    EVENTS OF DEFAULT

 

13.01.    Events of Default

 

Each of the events set out in Clause 13.02 to 13.20 (inclusive) is an Event of
Default (whether or not caused by any reason whatsoever outside the control of
the Borrower or any other person).

 

13.02.    Non-payment

 

The Borrower fails to pay any sum which shall become due hereunder and such
default shall continue for a period of three (3) Banking Days or more without
remedy.

 

13.03.    Misrepresentation

 

Any representation or warranty made by the Borrower, or any information or
documents delivered by the Borrower to the Banks, shall be shown to have been
wrong or misleading in a material respect when made or given or would if given
or made at any time after the date of this Agreement by reference to the fact
subsisting at the time be incorrect or untrue in any material respect.



--------------------------------------------------------------------------------

13.04.    Breach of obligations

 

The Borrower fails (in the reasonable opinion of the Banks) to perform any
obligation (including without limitation Clause 12 in this Agreement) in whole
or in part contained in this Agreement and/or the Security Documents.

 

13.05.    Cross-default

 

An event occurs which constitutes or with the passing of time or the giving of
notice or both, would constitute an event of default under any other agreement
entered into by the Borrower and whose breach would in the opinion of the Banks
have a material adverse effect on the Borrower’s ability to fulfil its
obligations hereunder.

 

13.06.    Material adverse change

 

Any other situation occurs which in the reasonable opinion of the Banks will in
a material way result in the Borrower’s reduced ability to fulfil its
obligations under this Agreement as they fall due.

 

13.07.    Admittance of non-payment

 

The Borrower suspends payments of their debts or are unable to or admit their
inability to pay their debts as they fall due.

 

13.08.    Insolvency

 

The Borrower proposes or enters into a composition or other arrangement for the
benefit of their creditors generally (Akkord og gjelds for handling) or are
found bankrupt or insolvent (konkurs) or any order is made by any competent
court or resolution passed by the Borrower for the winding up or dissolution of
the Borrower.

 

13.09.    Events in Security Documents

 

Any of the events of default specified in any of the Security Documents arise or
occur.

 

13.10.    Total loss

 

Any of the Vessels becomes a total loss or a constructive or agreed total loss.

 

13.11.    Liens

 

Any of the Vessels is captured, arrested or confiscated unless such Vessel is
released within thirty (30) days after such occurrence.



--------------------------------------------------------------------------------

13.12.    Market value ratio

 

The aggregate market value (charterfree) of the Vessels valuated in accordance
with Clause 12.07 at any time during the Loan Period is less than one hundred
and thirty five per cent (135 %) of the aggregate of the Loan provided however
that the Borrower under such circumstances shall be entitled to grant additional
securities acceptable to the Banks.

 

13.13.    Parent/Trico declaration

 

Any of the Parent or Trico is in default under the Parent’s Declaration.

 

13.14.    The Borrower’s Value Adjusted Equity/Value Adjusted Assets

 

The Borrower (on a consolidated basis) has Value Adjusted Equity of less than
twenty five per cent (25 %) of the Value Adjusted Assets.

 

13.15.    The Borrower’s Working Capital

 

The Borrower (on a consolidated basis) has a negative Working Capital.

 

13.16.    The Borrower’s Free Liquidity

 

The Borrower (on a consolidated basis) has a Free Liquidity available to the
Borrower (including undrawn portion of any drawing facility) at any time in the
Loan Period of less than NOK 80,000,000.-.

 

13.17.    The Borrower’s Funded Debt/ EBITDA

 

The Borrower (on a consolidated basis) has a Funded Debt (Parent Loan excluded)
to EBITDA ratio exceeding 5. This ratio to be tested every quarter on a
revolving basis (last 4 quarters) and pursuant to Clause 12.17.

 

13.18.    Permits

 

Any licence, consent, permission or approval required in order to enforce,
complete or perform this Agreement and/or the Security Documents is revoked,
terminated or modified in a manner reasonable unacceptable to the Agent.

 

13.19.    Mergers—demergers

 

The Borrower effects any demerger or merger without the prior written consent of
the Agent on behalf of the Banks.



--------------------------------------------------------------------------------

13.20.    Non repayment pursuant to Clause 7.03

 

The Borrower has not repaid the Loan within six (6) months after such demand has
been made by the Banks as provided for in Clause 7.03.

 

13.21.    Accelerations

 

The Agent may after consultation with the Banks, and on the instruction of the
Banks shall, without prejudice to any of the Banks’ other rights, at any time
after the happening of an Event of Default by notice to the Borrower declare
that

 

a)   the obligation of the Banks to make the Loan available shall be terminated
forthwith and/or

 

b)   the Loan and all interest and cost accrued and all other sums payable under
this Agreement and the Security Documents have become due and payable whereupon
the same shall immediately or in accordance with such notice become due.

 

14.    INDEMNITIES

 

14.01.    Indemnities

 

The Borrower shall on demand indemnify each Bank and the Agent—without prejudice
to any of their other rights under this Agreement—against any and all costs,
expenses, outgoings, disagio and loss of Margin (the latter limited to the
current Interest Period) which such Bank or the Agent shall certify as sustained
or incurred by it as a consequence of

 

(i)   any default in payment by the Borrower of any sum under this Agreement
when due, or

 

(ii)   the occurrence of any other Event of Default, or

 

(iii)   any prepayment of the Loan or part thereof being made under Clause 8 or
11 otherwise than on an Interest Payment Date, or

 

(iv)   any court judgement expressed in a currency other than NOK

 

including, in any such case, but not limited to, any loss or expense sustained
or incurred in maintaining or funding its Contribution, or any part thereof or
in liquidating or reemploying deposits from third parties acquired to effect or
maintain its Contribution or any part thereof.



--------------------------------------------------------------------------------

15.    THE AGENT AND THE BANKS

 

15.01.    Appointment and duties of the Agent

 

The Banks authorize the Agent (either through its employees or agents) to take
such action on the Banks’ behalf and to exercise such powers hereunder as are
specifically delegated to the Agent by the terms of this Agreement, together
with such powers as are reasonably incidental thereto. The relationship between
the Agent and each Bank is that of agent and principal only, and nothing herein
shall impose on the Agent any duties or obligations other than those for which
express provision is made herein. In performing its duties and functions
hereunder, the Agent shall exercise the same care as it normally exercises in
making and handling loans for its own account, but the Agent assumes no further
responsibility and neither the Agent nor any of its officers, directors,
employees or agents shall be liable to the Banks or any of them for any action
taken or omitted to be taken hereunder or in connection with this Agreement, or
the Loan unless caused by its or their gross negligence or wilful misconduct.

 

15.02.    Banks’ directions

 

The Agent will be fully protected if it acts in accordance with the instructions
of the Banks in connection with the exercise of any right, power or discretion
or any matter not expressly provided for in this Agreement. In the absence of
such instructions, the Agent may act in relation thereto as it considers to be
in the best interests of all the Banks. The Agent may not commence legal
proceedings in a Bank’s name without such Bank’s consent.

 

15.03.    Responsibility

 

The Agent shall not be responsible to the Banks or any of them for the financial
condition of the Borrower, its direct and/or indirect partners or for any
statements, representations or warranties in this Agreement or any certificate
or document delivered hereunder or for the validity, effectiveness,
enforceability or sufficiency of this Agreement or of any certificate, report or
other document executed or delivered hereunder.

 

15.04.    Approval and appraisal

 

Each Bank has made and shall make its own independent investigation of the
financial condition and the affairs of the Borrower in connection with the
making and continuance of the Loan and has made and shall make its own appraisal
of the creditworthiness of the Borrower.

 

15.05.    Information

 

a)   The Agent shall forward as soon as possible all relevant documents or
notices received from the Borrower in accordance with this Agreement to the
other Banks.

 

b)   The Agent shall distribute promptly to each of the Banks their due
proportions of all sums received by the Agent on behalf of the Banks under this
Agreement or any of the Security Documents. The Agent may



--------------------------------------------------------------------------------

retain for its own use and benefit (and shall not be liable to account to any of
the Banks for all or any part of) any sums received by it by way of fees (and
not payable to any Bank) or by way of reimbursement of expenses incurred by it.

 

c)   The Agent shall promptly notify the Banks of the occurrence of any Event of
Default.

 

15.06.    Default

 

The Agent shall not be required to make any enquiry as to the performance or
observance by the Borrower of any of the terms, provisions or conditions of this
Agreement nor the existence or possible existence of any Event of Default.

 

15.07.    Reimbursement

 

Each Bank shall reimburse the Agent for the amount of such Bank’s pro rata share
of the charges and expenses incurred by the Agent in contemplation of, or in
carrying out its duties under, or otherwise in connection with the enforcement
of, or the preservation of any rights under this Agreement including the fees
and expenses of legal or other professional advisers to the extent that such
charges or expenses are not reimbursed by the Borrower.

 

The Agent is not to incur material costs on behalf of the Banks unless agreed.

 

15.08.    Exoneration

 

The Agent shall have no responsibility (a) to the Borrower on account of the
failure of each of the Banks to perform its obligations hereunder, or (b) to the
Banks on account of the failure of the Borrower to perform its obligations
hereunder.

 

15.09.    Agent relationship

 

The Agent may, without liability to account, accept deposits from, lend money to
and generally engage in any kind of banking or trust business with the Borrower
or the Banks as if it were not the Agent.

 

15.10.    Set-off

 

If any Bank at any time receives or recovers by set-off or otherwise any sum (in
connection with this transaction) which it is obliged (or entitled) to apply
payment of any amount due to it hereunder then such Bank shall be obliged to
offer to each other Bank (through the Agent) such payment by way of adjustment
as may be necessary to ensure that at all times each Bank receives the same
proportion of principal, interest and the fees due to under this Agreement as
each other Bank.



--------------------------------------------------------------------------------

15.11.    Resignation

 

The Agent may resign (without reason) its appointment at any time by giving a 30
days’ prior written notice to the parties hereto. The resignation shall only
become effective upon the appointment of a new agent. The Banks (if non of the
Banks wants to assume the role of the Agent) may appoint a new agent among any
reputable and experienced finance institution. Upon the appointment of a new
agent, such new agent shall assume all rights and obligations from such time
designated by the Agent, and the Agent shall from such time be discharged from
any further obligations hereunder.

 

16.    REDISTRIBUTION OF PAYMENTS

 

16.01.    Redistribution of payments

 

If at any time the proportion which any Bank has received or recovered of its
portion of any sum due from the Borrower to the Banks hereunder is greater than
the proportion thereof received or recovered by the Bank receiving the smallest
proportion thereof, then,

 

(i)   such Bank shall pay promptly to the Agent the excess amount, and

 

(ii)   the Agent shall treat such payment as if it was a payment by the Borrower
on account of the sum owed to the Banks as aforesaid, and

 

(iii)   as between the Borrower and such Bank, the excess amount shall be
treated as not having been paid.

 

17.    FEES AND EXPENSES

 

17.01.    Flat fee

 

The Borrower shall pay to the Banks a flat fee of NOK 750,000.- payable at
Drawdown Date or such earlier date as requested by the Banks if the Loan is not
drawn for any reason whatsoever.

 

17.02.    Agent fee

 

The Borrower shall pay to the Agent a yearly agent fee of USD 5,000.-. The agent
fee is payable yearly in advance, the first time at the Drawdown Date.

 

17.03.    Costs and expenses

 

The Borrower shall pay to the Agent on behalf of the Banks on demand whether or
not the loan is ever advanced hereunder all costs, expenses and disbursements
(including, but not limited to legal fees and printing and publication expenses)
incurred by the Banks in the negotiation, preparation and completion of this
Agreement and the Security Documents and the maintenance, protection and
enforcement of any of their rights hereunder.



--------------------------------------------------------------------------------

18.    AMENDMENTS AND WAIVERS

 

18.01.    The Banks

 

Any term of this Agreement and the Security Documents may only be amended or
waived if authorised by each of the Banks. The Agent shall effect, on behalf of
the Banks, any amendment or waiver to which they have agreed.

 

18.02.    Waivers

 

No delay or failure by the Agent on behalf of the Banks in exercising any right
or remedy shall be construed or take effect as a waiver or release of that right
or remedy and the Banks shall always be entitled to exercise all their rights
and remedies unless it shall have expressly waived them in writing.

 

19.    MISCELLANEOUS

 

19.01.    Partial illegality

 

If at any time any provisions hereof are or become illegal, invalid or
unenforceable in any respect, under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof shall in
any way be affected or impaired thereby.

 

19.02.    Security Documents

 

The provisions of the Security Documents are an integrated part of this
Agreement.

 

19.03.    Inconsistency

 

In the event of any inconsistency between the provisions of this Agreement and
the provisions of the Security Documents, the provisions of this Agreement shall
prevail.

 

20.    ASSIGNMENTS

 

20.01.    Banks’ assignment

 

The Banks may assign any of their rights under this Agreement in whole or in
part to first class banks or financial institutions and the Borrower undertakes
to execute such documents as may be required by the Banks to perfect any such
assignment.

 

20.02.    Borrower’s assignment

 

The Borrower may not assign any of its rights or obligations under this
Agreement.



--------------------------------------------------------------------------------

21.    LAW AND JURISDICTION

 

21.01.    Law

 

This Agreement shall be governed by and construed in accordance with the Laws of
Norway.

 

21.02.    Jurisdiction

 

The Borrower and the Banks accept Bergen Town Court as non-exclusive venue, but
this choice shall not prevent the Banks to enforce any of the Security Documents
against the Vessels wherever it may be found.

 

22.    NOTICES

 

22.01.    Notices

 

Any notice to be given or any document to be delivered may be sent by telefax or
by first class airmail to the addresses and faxnos. listed in the introduction
to this Agreement or in Schedule 4 hereto.

 

* * *

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered the day and the year first above written.



--------------------------------------------------------------------------------

TRICO SHIPPING AS   p.p. DEN NORSKE BANK ASA /s/    Jon Arild Goksoyr  
/s/    Knut Voraa     p.p. DEN NORSKE BANK ASA    

/s/    Knut Voraa

(as Agent)